DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 1, 3b should be labeled as the negative pole bus bar and 3c should be labeled as the neutral or 0V bus bar. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, Rozman et al. (US 2019/0047433 A1) discloses, in figure 3a, a system for supplying electric energy to a mining vehicle (2, par 0013), the system comprising: a bipolar LVDC supply (26, par 0042) having a certain total voltage and comprising a positive pole (20a) and a negative pole 
But Rozman does not disclose a neutral point between the positive pole and the negative pole, wherein the total voltage is divided into two equal halves that are substantially equal; the first energy unit being connected between the positive pole and the neutral point and the second energy unit being connected between the negative pole and the neutral point, wherein the bipolar LVDC supply includes a first converter and a second converter connected in series whereby the neutral point is arranged between the first and second converters to keep the total voltage balanced between the two equal halves.
Komatsu et al. (US 2012/0049771 A1) discloses, in figure 2, a second energy unit (50, par 0029), and it would not have been obvious to one having ordinary skill in the art to combine any prior art to teach or fairly suggest the features not disclosed by Rozeman and Komatsu.
In regards to claim 6, Rozman et al. (US 2019/0047433 A1) discloses, in figure 3a, a method of supplying electric energy to a mining vehicle (2, par 0013), comprising: providing a mining vehicle (2), the mining vehicle including at least a first energy unit (22, par 0034) and a second energy unit (50 as taught by Komatsu); supplying electric energy to the mining vehicle from a bipolar LVDC supply (26, par 0042) having a certain total voltage, the bipolar LVDC supply including a positive pole (20a) and a negative pole (20b, par 0021),
But Rozman does not disclose a neutral point between the positive pole and the negative pole, wherein the total voltage is divided into two halves that are substantially equal; connecting the first energy unit to a part of said certain total voltage and connecting the second energy unit to another part of said certain total voltage, wherein the first energy unit is connected between the positive pole and the neutral point and the second energy unit is connected between the negative pole and the neutral 
Komatsu et al. (US 2012/0049771 A1) discloses, in figure 2, a second energy unit (50, par 0029), and it would not have been obvious to one having ordinary skill in the art to combine any prior art to teach or fairly suggest the features not disclosed by Rozeman and Komatsu.
In regards to claim 11, Rozman et al. (US 2019/0047433 A1) discloses, in figure 3a, a mining vehicle (2, par 0013), comprising: at least a first energy unit (22, par 0034); a second energy unit (50 as taught by Komatsu), and connecting means for connecting the first and second energy units to a bipolar LVDC supply (26, par 0042) having a certain total voltage, the bipolar LVDC supply including a positive pole (20a) and a negative pole (20b, par 0021),
But Rozman does not disclose a neutral point between the positive pole and the negative pole, wherein the total voltage is divided into two halves that are substantially equal, wherein the first energy unit is connected to one half of the certain total voltage and the second energy unit is connected to another half of the certain total voltage, wherein the bipolar LVDC supply includes a first converter and a second converter connected in series, whereby the neutral point is arranged between the first and second converters to keep the total voltage balanced between the two equal halves.
Komatsu et al. (US 2012/0049771 A1) discloses, in figure 2, a second energy unit (50, par 0029), and it would not have been obvious to one having ordinary skill in the art to combine any prior art to teach or fairly suggest the features not disclosed by Rozeman and Komatsu.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rozman et al. (US 2019/0047433 A1) is considered pertinent art shown in figure 3a, par 0021, 0042.
Komatsu et al. (US 2012/0049771 A1) is considered pertinent art shown in figure 2.
Gazit et al. (US 10778025) is considered pertinent art shown in figure 2 of a first and second energy unit 20 along with a bipolar LVDC supply 12.
Harris et al. (US 2009/0079384 A1) is considered pertinent art shown in figure 3 of the system comprising a bipolar LVDC supply (360) having a certain total voltage and mining vehicle.
Ballantine et al. (US 2019/0312441 A1) is considered pertinent art shown in figure 2, par 0049.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/ALEX W LAM/Examiner, Art Unit 2842           
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842